Citation Nr: 1106548	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Rodini, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for PTSD 
and assigned an initial rating of 30 percent, effective November 
8, 2005.    

The Veteran argued in a September 2010 statement that he is 
entitled to an effective date prior to November 8, 2005, for the 
grant of service connection for PTSD.  However, he did not submit 
a timely notice of disagreement as to the October 2006 rating 
decision establishing an effective date of November 8, 2005.  As 
such, the October 2006 rating decision establishing an effective 
date of November 8, 2005, is final.  In Rudd v. Nicholson, 20 
Vet. App. 296 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that once a rating decision which 
establishes an effective date becomes final, the only way that 
such a decision can be revised is if it contains clear and 
unmistakable evidence (CUE).  The Court noted that any other 
result would vitiate the rule of finality.  In other words, the 
Court has found that there are no freestanding claims for an 
earlier effective date.  When such a freestanding claim is 
raised, the Court has held that such an appeal should be 
dismissed.  Id. at 299-300.

In the instant case, the Veteran's September 2010 statement is a 
freestanding claim for an earlier effective date under Rudd.  As 
such, the only way to challenge the assigned effective date of 
November 8, 2005, is through a CUE motion.  Therefore, if the 
Veteran would like to challenge the October 2006 decision on the 
basis of CUE, he is advised to submit a claim to the RO.  In this 
regard, the Veteran is advised that a claim of CUE must be pled 
with specificity.  

The Board notes that, since the issuance of the April 2007 
statement of the case, additional relevant evidence consisting of 
VA treatment records, a September 2010 statement by the Veteran, 
incarceration records, and a Social Security Administration (SSA) 
contribution statement have been received.  No waiver of agency 
of original jurisdiction (AOJ) consideration accompanied the 
submission of such evidence.  38 C.F.R. § 20.1304 (2010).  
However, as his claim is being remanded, the AOJ will have an 
opportunity to review all the newly submitted documents such that 
no prejudice results to the Veteran in the Board considering such 
evidence for the limited purpose of issuing a comprehensive and 
thorough remand.  

The Board observes that the Veteran requested a hearing before a 
Veterans Law Judge sitting at the RO in his May 2007 substantive 
appeal.  However, in December 2007, he indicated that he would 
like to withdraw this request.  As such, the Board considers the 
Veteran's request for a hearing withdrawn.  38 C.F.R. § 
20.704(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran has been assigned an initial 30 percent evaluation 
for his service-connected PTSD.  He contends that such disability 
is more severe than as reflected by the currently assigned 
rating.  Additionally, he alleges that his PTSD symptomatology 
renders him unemployable.  Therefore, the Veteran claims that he 
is entitled to a higher initial rating for his PTSD.

The Board first finds a remand is necessary in order to obtain 
outstanding VA treatment records.  In this regard, the Veteran 
indicates that he moved from California to Florida in a September 
2010 statement.  He asserts that in August 2010 he attended an 
intake interview with the VA Outpatient Clinic in Daytona Beach, 
Florida.  The Veteran also contends that he continued to receive 
treatment at the VA Outpatient Clinic in Auburn, California, 
through May 2010.  However, the most recent VA treatment records 
contained in the file are from the Reno, Nevada, VA Medical 
Center (VAMC) dated February 2009.  Accordingly, a remand is 
required for the purposes of obtaining the missing VA treatment 
records from the Daytona Beach VA Outpatient Clinic, the Auburn 
VA Outpatient Clinic, and the Reno VAMC.  

The Board also finds that a remand is necessary in order to 
obtain outstanding records from the SSA.  As indicated by the 
Veteran in his September 2010 statement, he is currently in 
receipt of SSA benefits.  However, it is unclear as to the nature 
of the SSA benefits he receives.  As such, a remand is necessary 
in order to obtain any determination pertinent to the Veteran's 
SSA claim, as well as any medical records relied upon concerning 
that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 
(1992) (where VA has actual notice of the existence of records 
held by SSA which appear relevant to a pending claim, VA has a 
duty to assist by requesting those records from SSA).

The Board further finds a remand is necessary in order to afford 
the Veteran a contemporaneous VA examination so as to determine 
the current nature and severity of his PTSD.  In this regard, in 
his September 2010 statement, the Veteran indicated that his PTSD 
condition has worsened.  Specifically, he alleges that he is more 
frequently and intensely depressed (approximately 75 percent of 
the time), has trouble concentrating, has memory problems, 
experiences daily flashbacks, is agitated most days, experiences 
panic attacks, has sleep difficulties, is feeling hopeless, has 
suicidal thoughts, and that he has no friends.  The Veteran also 
contends that he did not open up very well to the VA psychiatrist 
at his last VA examination in March 2007.  Therefore, a new 
examination is needed in order to assess the current nature and 
severity of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Additionally, when evidence of unemployability is submitted 
during the course of an appeal from an assigned disability 
rating, a claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  Specifically, the Veteran argues in his September 
2010 statement that he is unemployed with no prospects for 
employment.  He also asserts that he has had to turn down 
possible contracting jobs during 2010 because he knew that he 
could not get along with the demands of potential clients.  
Accordingly, the issue of entitlement to a TDIU has been raised 
by the evidence of record in this case.  While the Board has 
jurisdiction over such issue as part and parcel of the Veteran's 
initial rating claim, further development is necessary for a fair 
adjudication of the TDIU aspect of such claim.  In this regard, 
upon remand, the AOJ should conduct all appropriate development, 
to include providing the Veteran with a Veterans Claims 
Assistance Act of 2000 (VCAA)-compliant notice as to a TDIU and 
obtaining all relevant records and affording an opinion as to the 
effect his service-connected disabilities, to include PTSD, has 
on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish entitlement to a TDIU.

2.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file.  

If such records cannot be obtained after 
appropriate efforts have been made, issue 
a formal determination that such records 
do not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  Request that the Veteran identify any 
outstanding treatment records pertaining 
to his service-connected disabilities, to 
specifically include PTSD.  After securing 
any required authorization form, obtain 
any identified records, including any 
treatment records from the Daytona Beach 
VA Outpatient Clinic, the Auburn VA 
Outpatient Clinic, and the Reno VAMC dated 
from November 2005 to the present.  

If such records cannot be obtained after 
appropriate efforts have been made, issue 
a formal determination that such records 
do not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

4.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and severity of his PTSD.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examiner should identify 
the nature and severity of all current 
manifestations of the Veteran's service-
connected PTSD.   

The examiner should also be requested to 
render an opinion as to whether the 
Veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities, to include PTSD, taking into 
consideration his level of education, 
special training, and previous work 
experience, but not his age or any 
impairment caused by nonservice-connected 
disabilities.

All opinions expressed should be 
accompanied by supporting rationale.   

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated based on the entirety of the 
evidence, to include all evidence received 
since the issuance of the April 2007 
statement of the case.  Consideration must 
also be given as to a TDIU in accordance 
with Rice, supra.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

